Exhibit AMENDED AND RESTATED LICENSE AGREEMENT THIS AMENDED AND RESTATED LICENSE AGREEMENT (the “Agreement”), dated as of February 1, 2005, is between ALLEGHENY-SINGER RESEARCH INSTITUTE, a Pennsylvania nonprofit corporation with an address at 320 East North Avenue, Pittsburgh, Pennsylvania 15212 ("ASRI") and Omnimmune Corp., a Texas corporation located at 4600 Post Oak Place, Suite 152, Houston, Texas 77027 (the "Company"). WHEREAS, the parties hereto (each, a “Party,” and together, the “Parties”) entered into a License Agreement, dated as of February 3, 1999 (the “Original Agreement”), and desire to amend and restate the Original Agreement in its entirety as set forth below; NOW, THEREFORE, in consideration of the mutual promises contained herein and other valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and with the intent to be legally bound hereby, the parties hereto amend and restate the Original Agreement in its entirety as follows: 1.Definitions. a. "Affiliate" shall mean any corporation or other business entity that directly or indirectly controls, is controlled by, or is under common control with the Company. Control means ownership or other beneficial interest in 50% or more of the voting stock or other voting interest of a corporation or other business entity. b. “Claim” shall mean a claim (a) of any issued, unexpired patent that has not been revoked or held unenforceable or invalid by a decision of a court or governmental agency of competent jurisdiction from which no appeal can be taken, or with respect to which an appeal is not taken within the time allowed for appeal, or (b) of any patent application that has not been cancelled, withdrawn or permanently abandoned nor been pending for more than (i) seven (7) years, if such patent application is pending in any country other than Japan or (ii) ten (10) years, if such patent application is pending in Japan. c.“Confidential Information” shall mean all confidential or proprietary materials or information designated as such in writing by the party disclosing such information (the “Disclosing Party”), whether by letter or by the use of an appropriate proprietary stamp or legend, prior to or at the time any confidential or proprietary materials or information is disclosed by the Disclosing Party to the receiving party (the “Recipient”).Notwithstanding the foregoing, information or materials which are orally or visually disclosed to the Recipient by the Disclosing Party, or are disclosed in writing or other tangible form without an appropriate letter, proprietary stamp or legend, shall constitute Confidential Information if the Disclosing Party, within thirty (30) days after such disclosure, delivers to the Recipient a written document or documents describing such information or materials and referencing the place and date of such oral, visual or written or other tangible disclosure, and the names of the employees or officers of the Recipient to whom such disclosure was made. d.“Cost of Goods Sold” shall mean, with respect to a Licensed Product, the Company’s or any of its Affiliates’ actual cost to acquire the Licensed Product from a non-Affiliate third party or the Company’s or such Affiliates’ direct variable costs for materials and labor to make the Licensed Product, excluding all allocations of indirect costs and all overhead, including without limitation rent, real estate depreciation, utilities,insurance, equipment lease payments, equipment depreciation, and selling, general and administrative or similar expenses. e. “Effective Date” shall mean February 1, 2005. f."Fair Market Value" shall mean the cash consideration which the Company, its Affiliate or Sublicensee would realize from an unaffiliated, unrelated buyer in an arms' length sale of an identical item sold in the same quantity and at the same time and place of the transaction. g.“FDA” shall mean the United States Food and Drug Administration, or any successor agency thereof or foreign counterpart thereof. h. "Field" shall mean i) Cancer diagnosis and therapy (active and passive immunotherapy) in animals and humans, and ii) fertility control in animals and humans. i. “First Sale” shall mean, with respect to a Licensed Product in a country, the first commercial sale of such Licensed Product by Licensee, its Affiliates or Sublicensees in such country.Sales for test marketing, clinical trial purposes or compassionate or similar use shall not be considered to constitute a First Sale. j.“Know-How” shall mean any information, inventions, discoveries, copyrights, trade secrets, data or materials, whether proprietary or not, including without limitation data generated in pre-clinical and clinical studies. k. "Licensed Information" shall mean research and development information, records and data, unpatented inventions, and Know-How, relating to Licensed Products in the Field, which were (i) developed by ASRI through or under the direction of Drs. Hernan Acevedo or Gavreel Kalantarov and others under their direction at ASRIprior to the Effective Date of the Original Agreement and (ii) provided by ASRI to Company or provided by a third party to Company at ASRI's authorization. l. "Licensed Material" shall mean the tangible physical material listed in Attachment A hereto and any Company developed progeny or derivatives thereof including those antibodies listed in Attachment A, and any monoclonal antibody (MAb) and/or cell lines that Company, its Affiliates or Sublicensees acquire that are derived from amino acid or DNA sequences of the antibodies listed in Attachment A.MAb's shall also be deemed to include the use of cell lines used to produce MAb's. m. "Licensed Patents" shall mean: (i) the United States and foreign patents and patent applications listed in Attachment A hereto, and any patents issuing therefrom that are owned or controlled, in whole or in part, by ASRI as of the date of the Original Agreement, including. provisional patent applications and Patent Cooperation Treaty (PCT) patent applications, all divisions and continuations of these applications, all patents issuing from such applications, divisions, and continuations, and any reissues, reexaminations, and extensions of all such patents; (ii)to the extent that the following contain one or more claims directed to that described in subsection (i) immediately above: a) continuations-in-part of (i) above; b) all divisions and continuations of these continuations-in-part; c) all patents issuing from such continuations-in-part, divisions, and continuations; and d) any reissues, reexaminations, and extensions of all such patents; (iii)to the extent that the following contain one or more claims directed to that described in subsection (i) immediately above: all counterpart foreign applications and patents related to that described in subsections (i) and (ii) above, including those listed in Appendix A. n. "Licensed Product" or "Licensed Products" shall mean any product or service, the development, manufacture, use,sale, rental or lease of which (i) is covered by a claim of a Licensed Patent or (ii) involves the use of Licensed Material and/or Licensed Information. o."Milestones" shall mean those objectives set forth in Section 6.a below. p. "Milestone Payments" shall mean those payments due to ASRI under Section 6.a below. q."Net Sales" shall mean the total of all cash consideration or, if none, the Fair Market Value attributable to the Sale of Licensed Products by the Company and its Affiliates less returns and customary trade discounts actually taken, outbound freight, transportation insurance, value added, sales or use taxes,and custom duties and reasonable reserve for bad debts accrued in accordance with the Company’s standard accounting practices applied consistently across the Company’s and its Affiliates’ business. In the case of transfers of Licensed Products to an Affiliate by the Company for sale, rental, or lease of such Products to third parties by such Affiliate, Net Sales shall be based upon the greater of the total fees and other consideration charged by the Affiliate to third parties or the total fees and consideration charged by the Company to the Affiliate.Net Sales for Licensed Products sold by Company or its Affiliate(s) as a unit in conjunction with other services or products will be determined pro rata in accordance with the respective stand-alone price or value of such products and/or services. r.“Patent Rights” shall mean all patents and patent applications (including any continuations of any such patent applications, claims in continuations-in-part to the extent such claims are entirely supported by the specifications of any such patent applications, and any divisionals, provisionals or substituteapplications with respect to any such patent applications), any patent issued with respect to any such patent applications,any reissue,reexamination, renewal or extension(including anysupplemental patent certificate) of any such patent, and anyconfirmation patentor registration patent or patent of addition based on any such patent, and all counterparts of any of the foregoing. s."Sale" shall mean any bona fide transaction for which consideration is received or expected for the sale, use, lease, transfer or other disposition of Licensed Product(s).A Sale of Licensed Product(s) shall be deemed to be completed at the time Company or any of its Affiliates invoices for, ships, or receives payment for such Licensed Product(s),whichever occurs first. t."Sublicense Agreement" shall mean a sublicense agreement executed by the Company and a Sublicenseee pursuant to this Agreement. u."Sublicensee" shall mean any third party to whom the Company has granted a sublicense pursuant to this Agreement. v.“SublicenseRevenue” shall mean all amountsactually received by the Company and/or its Affiliates from third parties in connection with or related to the licensing or sublicensing to such third parties of rights with respect to Licensed Products, including without limitation (a) all sublicense fees, royalties paid to Company by Sublicensees and Milestone Payments,(b) transfer pricing (as defined below) amounts paid in respect of Licensed Products supplied to such third parties, (c) investments in securities and (d) research and development funding received by the Company, excluding from Sublicense Revenue, however, that described in subsections (i), (ii) and (iii) below and subject to subsections (iv) and (v) below: (i) transfer pricing amounts equal to the Company's and/or its Affiliates' Cost of Goods Sold in respect of Licensed Products supplied to such third parties(where “transfer pricing” is the price that is assumed to have been charged by one part of the Company for products and services it provides to another part of the Company, in order to calculate each division's profit and loss separately); (ii) amounts received by the Company and/or its Affiliates from such third parties as the purchase price for the Company’s and/or its Affiliates' debt or equity securities at prices not in excess of the then-current market price of such securities or, if such securities are not publicly traded, the then-current fair market value of such securities; and (iii)amounts received by the Company and/or its Affiliates for(including as reimbursement) research and development activities undertaken after the execution date of the relevant third party license or sublicense agreement, for, or in collaboration with, such third parties at rates not to exceed the fair market value of such services. (iv)At the Company’s sole discretion and on prior written notice to ASRI, Sublicense Revenue shall not include any amounts constituting (1) bona fide research and development funding directly relating to potential Licensed Products, as reflected in the Company’s books and records in accordance with generally accepted accounting principles, to the extent that such funding is actually used for such purpose within the Company, and (2) amounts reimbursed by a third party for Company payments to any third party for bona fide research and development activities directly relating to potential Licensed Products, as reflected in the Company’s books and records in accordance with generally accepted accounting principles.The parties acknowledge and agree that (x) the two exceptions to Sublicense Revenue described above in this subsection (iv) shall apply only to direct expenses actually paid by the Company for bona fide research and development activities, including salaries of full and part-time employees, consultants and advisors, and shall only apply to research and development activities undertaken after the Effective Date of this Agreement and, with respect to such Sublicense Revenue,after executionby the Company and a Sublicensee of the relevant Sublicense Agreement related thereto;and (y) the Company may not include in amounts excluded from Sublicense Revenue its own internal costs other than those reasonably allocated to the research and development project related to ASRI’s Licensed Products. (v)If and to the extent that a Sublicensee makes a bona fide equity investment in capital stock of Company, or a security convertible into or exchangeable for capital stock of the Company (a “Convertible Security”), then only such portion, if any, of the consideration paid for such capital stock or Convertible Security that is in excess of the aggregate Fair Market Value (as defined below)of the shares of such capital stock issued or issuable by Company to Sublicensee shall be deemed to be Sublicense Revenue. As used herein, the “Fair Market Value” per share of capital stock shall mean (A) if such class of capital stock is then traded on a national securities exchange or the Nasdaq National Market (or a similar national quotation system), an amount equal to the average of the closing prices per share of shares of such class of capital stock on such exchange or system for the twenty (20) trading-day period ending three (3) days prior to the date of issuance of such capital stock or Convertible Security to Sublicensee; (B) if such class of capital stock is then traded over-the-counter, an amount equal to the average of the closing bid prices per share of shares of such class of capital stock over the twenty (20) trading day period ending three (3) days prior to the date of issuance of such capital stock to Sublicensee; and (C) if such class of capital stock is not then traded on a national securities exchange, any such national quotation system or over-the-counter, an amount per share equal to the lowest amount of consideration per share paid in consideration for the bona fide issuance of any shares of such class of capital stock (other than to Sublicensee or to employees, consultants, directors or advisors (collectively “Optionees”) pursuant to the Company’s employee stock option plan) during the period beginning twelve (12) months prior to the date of issuance of such shares of capital stock to Sublicensee; provided that such amount shall be reduced from time to time to an amount equal to the lowest amount of consideration per share paid in consideration for the bona fide issuance of any shares of such class of capital stock (other than to Sublicensee (or Optionees) during the period ending twelve (12) months after the date of such issuance to Sublicensee, if the amount of any such consideration is less than the lowest amount of such consideration paid during the period beginning twelve (12) months prior to the date of such issuance to Sublicensee; provided, further, that if there has not been any bona fide issuance of shares of such class of capital stock (other than to Sublicensee or Optionees) during the twelve (12) months prior to the date of any such issuance to Sublicensee or if the consideration for such shares of capital stock issued by Company to Sublicense or to any other person or entity in an issuance within the twelve (12) months prior to or following the date of any such issuance to Sublicense consists of any consideration other than cash, then the Board of Directors of Company shall, within thirty (30) days following the date of such issuance to Sublicense (or the date of any issuance within 12 months following the date of issuance to Sublicense) make a good faith determination as to the Fair Market Value of the shares issued to Sublicense and furnish to ASRI a written report setting forth in reasonable detail the basis for such determination, and shall promptly furnish to ASRI all such additional information as ASRI may request in connection with its review of such determination.If ASRI and Company fail to agree on such determination within (30) days following the date ASRI receives such report, then the Fair Market Value of such shares shall be determined by an independent accounting firm, investment bank or valuation firm which has not had any relationship with ASRI or the Company, an Affiliate or Sublicensee for a period of three years prior to such determination (the “Appraiser”); the parties, acting reasonably and in good faith, shall mutually agree upon the Appraiser.Company shall promptly furnish to the Appraiser all such information as the Appraiser may request in connection with such determination.The fees and expenses of the Appraiser shall be shared equally by the Company and ASRI; provided that if the Fair Market Value determined by the Appraiser is less than ninety-five (95%) of the Fair Market Value as determined by Company’s Board of Directors, then all such fees and expenses shall be borne by Company. If non-monetary consideration is received from third parties by the Company and/or its Affiliates, then a commercially reasonable monetary value will be assigned for purposes of calculating Sublicense Revenue. 2.License Grant. a.ASRI grants to the Company, upon and subject to all the terms and conditions of this Agreement: (i)with respect to any right, title or interest ASRI may have in the Licensed Patents, and/or Licensed Material, an exclusive worldwide license to use the Licensed Patents and Licensed Material, as specified in Attachment A, to develop, manufacture, use, sell, have sold, rent, or lease Licensed Products in the Field; and (ii)with respect to any right title or interest ASRI may have in the Licensed Information, a nonexclusive, worldwide license to use the Licensed Information to develop, manufacture, use, sell, have sold, rent or lease Licensed Products in the Field.The Company will treat as confidential any and all Licensed Information furnished hereunder, and will not disclose the same to any third party without ASRI's written permission. b.ASRI represents and warrants that except as for the Licensed Information and as set forth on Attachment A attached hereto (i) it has not transferred by license or otherwise any rights in the Licensed Patents or Licensed Materials to any person or party, and (ii) it has not knowingly taken any action or omitted to take any action that would result in the invalidity, reduction in scope, or abandonment of any of the Licensed Patents. ASRI further covenants that it will not knowingly and intentionally take or omit to take any of the actions described in the immediately preceding sentence, and will require any other licensee of the Licensed Patents or Licensed Material directly under contract with ASRI not to take or omit to take any of the actions described in the immediately preceding sentence, unless the prior written consent of the Company is obtained. c.ASRI grants to the Company the right to grant non-exclusive sublicenses of the Licensed Patents, the Licensed Materials and the Licensed Information to third parties in the Field, provided that (i) the Sublicensee agrees to abide by all the terms and provisions of this Agreement; (ii) the Company remains fully liable for the performance of its and its Sublicensees’ obligations hereunder; (iii) the Company notifies ASRI of any grant of any such sublicense and provides to ASRI upon ASRI's request a copy of any sublicense agreement; and (iv) no such sublicense shall relieve the Company of its obligations under Section 6 hereof. d.Except as expressly provided in this Section 2, ASRI is not granting the Company any rights or license to any patents, patent applications, copyrights, trade secrets, Know How, trademarks or any other intellectual property right. e.All rights granted by ASRI to the Company under this Agreement are subject to the requirements of 35 U.S.C. §§ 200 et seq. as amended, and implementing regulations and policies with regard thereto. f.Except as expressly set forth in this agreement, and notwithstanding anything to the contrary in this agreement, the original agreement, or any other agreement between the parties hereto, the company acknowledges and agrees that ASRI makes no warranties, representations or guarantees of any kind, express or implied, regarding any right, title or interest ASRI may have in and to the subject of any license granted under this section and this agreement, including without limitation, licensed patents, licensed information and licensed materials, and any technology or other information embodied therein. 3.Royalties and Payments. a.In consideration of the license granted under Section 2a of this Agreement, the Company shall pay to ASRI: (i)Patent Prosecution Expenses - Company shall reimburse ASRI $25,000 after Sales of Licensed Products by Company, its Affiliates, or Company's successors or any combination thereof, an amount aggregating at least one million dollars ($1,000,000); (ii)a royalty of 1% of Net Sales of all Licensed Products that involve use of Licensed Material or Licensed Information but are not covered by a Claim of a Licensed Patent, for a period of ten (10) years from the date of the First Sale of each such Licensed Product; (iii)a royalty of 1% of Net Sales of all Licensed Products that involve use of Licensed Material or Licensed Information but are covered by a Claim of a Licensed Patent pursuant to a non-exclusive license hereunder, for a term of ten (10) years from the date of the First Sale of each such Licensed Product; and (iv)a royalty of 2% of Net Sales of all Licensed Products covered by a Claim of a Licensed Patent exclusively licensed to the Company hereunder, for a period of ten (10) years from the date of (i) the First Sale of each such Licensed Product or (ii) the last to expire Licensed Patent, whichever is longer. If more than one Licensed Patent covers a Licensed Product, no additional royalties will be paid by Company than if such Licensed Product were covered by only one Licensed Patent. If, after review at any stage of prosecution, all Claims in pending patent applications covering a Licensed Product covered by a Claim of a Licensed Patent are deemed unpatentable by Company's and ASRI's patent counsel, then the royalty to ASRI under Section 2a(vi) hereof shall be reduced to one percent (1%) of Net Sales on such Licensed Product.Notwithstanding the foregoing, if a patent subsequently issues from such applications, then the royalty due to ASRI shall return to the original two percent (2%) of Net Sales on such Licensed Product, beginning on the date of such issue. b.In consideration of the right to sublicense to third parties granted under Section 2b, the Company shall pay to ASRI in lieu of royalties or Milestone Payments as set forth herein, a percentage of Sublicense Revenue received by the Company and/or its Affiliates from its Sublicensees based upon the following schedule: From therapeutic royalty included inSublicense Revenue: 20% with respect to a Sublicense entered into before first animal efficacy study of the Licensed Products; 15% with respect to a Sublicense entered into after first animal efficacy study of the Licensed Products but before the commencement of the first human clinical trial of the Licensed Products; and 10% with respect to a Sublicense entered into after the commencement of the first human clinical trial of the Licensed Products. From all other therapeutic Sublicense Revenue other than royaltyincome included in Sublicense Revenue: 10%with respect to a Sublicense entered into before first animal efficacy study of the Licensed Products; 7.5%with respect to a Sublicense entered into after first animal efficacy study of the Licensed Products but before the commencement of the first human clinical trial of the Licensed Products; and 5%with respect to a Sublicense entered into after the commencement of the first human clinical trial of the Licensed Products. From diagnosticroyalty included inSublicense Revenue: 15% with respect to a Sublicense entered into before the commencement of the first human diagnostic clinical trial of the Licensed Products; and 10% with respect to a Sublicense entered into after the commencement of the first human diagnostic clinical trial of the Licensed Products. From all other diagnostic Sublicense Revenue other than royalty income included in Sublicense Revenue 7.5% with respect to a Sublicense entered into before the commencement of the first human diagnostic clinical trial of the Licensed Products; and 5% with respect to a Sublicense entered into after the commencement of the first humandiagnostic clinical trial of the Licensed Products. c.Minimum Annual Royalties.Company shall pay to ASRI minimum royalties for sales of Licensed Products (on a product by product basis) according to the following schedule, all of which payments shall be credited towards and offset against royalties and payments due to ASRI with respect to Sublicense Revenueduring the year with respect to which such minimum royalties are due, as follows: (i)$25,000 annually on the first anniversary after the First Sale of the first Licensed
